﻿Mr. President, I should like first of all, on behalf of the delegation of Seychelles and on my own behalf, to congratulate you most warmly upon your unanimous election to the presidency of the thirty- fourth session of the United Nations General Assembly. The delegation of Seychelles is particularly pleased at your election to the presidency of this session for two reasons. On the one hand, you come from a country that is a neighbour and friend, the United Republic of Tanzania, with which Seychelles has very close ties of co-operation and, on the other hand, you, Comrade Salim Ahmed Salim, for many years within the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples of which you were the Chairman, tirelessly pleaded the cause of independence and the right to self-determination of the people of Seychelles. Now that Seychelles is a free and independent Republic, I wish publicly to pay you a well-deserved tribute. Judging from past experience, we know that you will carry out with competence the lofty task and delicate function with which you have been entrusted. You may rely on the complete cooperation of the delegation of Seychelles.
2.	I also take pleasure in warmly thanking the Secretary-General, Mr. Kurt Waldheim, for his unflagging concern for the future of our Organization, and in particular for his interest in my country over the past year. Here I should particularly like to recall that the Secretary-General, pursuant to General Assembly resolution 33/129 of 19 December 1978 concerning assistance to Seychelles, took steps to send a mission to Seychelles in May 1979 for the purpose of inquiring into the progress made in implementing the special economic assistance programme. That mission's report will be presented to us during this session; it is agenda item 12 of the Second Committee's work. 
3.	I should also like to congratulate the State of Saint Lucia, a newly admitted Member of our Organization.
4.	My delegation also wishes to express its gratitude to the outgoing President, Mr. Indalecio Lievano.
5.	Seychelles is a small country, a third-world country, a poor country that has recently gained its independence. The people of Seychelles are a revolutionary people who have been following the socialist road to development since 5 June 1977. We are progressive, fiercely attached to our independence and to the principles of non-alignment. On the important international political questions confronting our world, our positions are firm and frank. They are dictated by the principles of justice, equality among peoples and respect for the freely expressed will of the peoples. We are firmly anti-imperialist, anti-colonialist, anti-racist, anti-Fascist and anti-Zionist.
6.	We are particularly concerned with the situation in southern Africa, for in that region of the world, imperialism is allied with racism in order better to exploit, in the most humiliating manner, millions upon millions of our African brothers.
7.	Contrary to what the imperialists maintain, we see the Patriotic Front as the sole legitimate representative of the aspirations of the people of Zimbabwe. Negotiations are being held at London; their sole valid objective should be, in essence, the effective transfer of power to the African majority. The Patriotic Front has evidenced considerable goodwill in agreeing to participate in the Conference and to sit at the same table as the renegade Smith and his close collaborator, Muzorewa. There is every reason to believe, however, that Smith, Muzorewa and their allies are not sincere. If they were, their deadly air force would already have stopped its daily bombing and massacre of whole populations in certain regions of Mozambique.
8.	We condemn these shameful acts of aggression against the brother country of Mozambique, and we reiterate our conviction that Smith and Muzorewa do not want a peaceful settlement. We must redouble our vigilance in order to ensure that the London Constitutional Conference, skilfully manipulated by the agents of imperialism, does not degenerate into a mere manoeuvre for legitimizing the puppet and racist Smith- Muzorewa regime and lead finally to the isolation of the Patriotic Front. Let us not forget, in fact, that that is the only result of the London Conference that would be acceptable to the imperialists and their allies. 
9.	The people of Namibia are victims of the worst humiliations inflicted by the racist regime of South Africa. Our Organization is morally bound to adopt severe sanctions against South Africa and to compel respect for them, even by force. That regime insolently flouts United Nations resolutions—our resolutions. The racist South-African troops have with impunity occupied a part of Namibian territory; the Pretoria regime, with impunity, is blocking the settlement put forward by the United Nations—in other words—by ourselves, a solution that would enable the Namibian people to accede to national sovereignty by peaceful means.
10.	Our Organization is guilty; by its inertia, it endorses the occupation of Namibia by South Africa and the abominable crimes committed by the racists against the Namibian people. Unfortunately, South Africa has powerful allies among us. This is the cause of our Organization's cowardice vis-a-vis the fate of our Namibian brothers. The people of Seychelles, however, reiterate their steadfast solidarity with the South West Africa People's Organization [SWAPO] and are determined to give this solidarity substance through actions, lending material assistance to the extent our limited means and modest abilities permit.
11.	South Africa is the revolting bastion not only of racism, but also of capitalism and imperialism. In the country of apartheid, imperialism wears the mask of racism; imperialism allies itself with racism in order better to exploit the toiling African masses. And we know who the natural allies of the apartheid regime are; we know the countries from which the heavy investments that feed its economy come, leading to the achievement of super profits.
12.	For that reason, we say that, in order for the struggle against racism to be truly effective, it must be waged together with the struggle against imperialism. By undermining the structures of imperialism in southern Africa, we will destroy the bases of racism. Racism will no longer have any place in a society from which man's exploitation by man will have been banished once and for all.
13.	As regards the problem of Western Sahara, we are proud to state that, ever since our own liberation, Seychelles has lent its brotherly and unqualified support to the gallant Saharan people fighting for their independence under the leadership of their vanguard, the Frente POLISARIO. Moreover, we have recognized the Saharan Arab Democratic Republic for nearly two years now. We congratulate Mauritania on its courageous decision to forgo any territorial claims, nevertheless, we deplore the expansionist policy of the Moroccan leaders, and we urge the Rabat authorities to revise their Western Sahara policy.
14.	In the Middle East, the crisis is becoming more acute, and international security is threatened by Israel's aggressive and expansionist policies. Moreover, we also are confronted with the policies of the Governments of Washington and Cairo, which persist in maintaining an increasingly hostile attitude towards the rights of the Palestinian people and towards the total and unconditional withdrawal by Israel from all occupied territories. Their policies run counter to relevant resolutions of the United Nations and of the non-aligned movement. That is why the delegation of Seychelles vigorously denounces the Camp David agreements, which constitute a flagrant betrayal of the Arab cause and of the Palestinian people's right to self-determination. We are told that Egypt signed a partial peace treaty with Israel.  But who gave Egypt a mandate to dispose of territories that do not belong to it, or to negotiate on behalf of the Palestinian people and in the name of the Arab nation? The Palestine Liberation Organization [PLO] is the sole legitimate representative of the Palestinian people. We reaffirm that in law the alleged Camp David agreements are null and void.
15.	The demilitarization of the Indian Ocean is a subject of particular concern to my country. The awareness on the part of the peoples of our region of the forms and dangers of the strategy of imperialism has been constantly developing for the past several years. The struggle to declare the Indian Ocean a zone of peace is linked to the basic interests—immediate and long- term—of all islands and coastal countries of the Indian Ocean. That is why we once again appeal for the dismantling of all foreign military, naval and air bases, particularly the Diego Garcia base, for the prohibition of any nuclear explosions in our region, and for the reciprocal and concerted withdrawal of all military presence from non-coastal countries, as the final stage following the dismantling of the military bases.
16.	Recently the countries of the Organization of African Unity [OAU] at their Assembly in the Monrovia summits and the non-aligned countries in Havana, once again adopted declarations calling on all States to convert the Indian Ocean into a zone of peace, free of rivalry and competition, and from which all nuclear weapons would be banned. The Heads of State or Government present at those two conferences similarly appealed to our General Assembly to invite the great Powers and the principal users of the Indian Ocean to participate with the coastal countries in the expanded Ad Hoc Committee on the Indian Ocean so as to convene and organize the long-awaited United Nations Meeting of the Littoral and Hinterland States of the Indian Ocean on the implementation of the Declaration of the Indian Ocean as a Zone of Peace, pursuant to General Assembly resolutions 3259 (XXIX) and 3468 (XXX).
17.	In March of this year, in a message addressed to the White House, President Rene' implored President Carter to refrain from stationing a new naval force—the Seventh Fleet—in our region, because, as he explained its presence would only accentuate the rivalry between the Powers, which would impede our policy of turning the Indian Ocean into a zone of peace.
18.	We urge the great Powers not to ignore all these appeals, in their own interest as well as ours.
19.	As regards the question of Kampuchea, my delegation fails to understand how anyone can persist in defending the representatives of a now-deposed Government which was one of the bloodiest in modern history. If the Pol Pot regime were still in power in Kampuchea the Seychelles delegation would understand why, invoking the principle of non-interference in the domestic affairs of other States, certain delegations might refrain from denouncing the crimes and atrocities which it committed.
20.	May I emphasize, parenthetically, that denunciation of the atrocities of a Government or of a dictator does not, in my delegation's view, constitute interference in a State's domestic affairs; quite the contrary, it is a duty of international solidarity towards the populations which are victims of such crimes.
21.	However, since the bloody regime of Pol Pot has been deposed, and since another Government now actually controls Kampuchea, the principles adduced by those who still support that regime can only be fallacious or irrelevant.
22.	The Republic of Seychelles, without wishing in any way whatsoever to set itself up as a censor of the legitimacy of any Government, has recently recognized, at the Havana Conference, through President France Albert Rene himself, the People's Revolutionary Council of the People's Republic of Kampuchea as the sole legitimate and genuine government of Kampuchea. We therefore hope that wisdom will prevail and that, in the very near future at all international gatherings, Kampuchea's seat will be occupied by the true representatives of the Kampuchean people, because let us not forget in this debate that only the people of Kampuchea should count.
23.	Having stated my country's position on the major issues of present-day international political life, I should like to make a few comments concerning the serious economic problems facing the countries of the third world—the so-called developing countries, although in actual fact the majority of us are just under-developed.
24.	Our countries, which represent 65 per cent of the world's population, account for only 15 per cent of world production, only 8 per cent of which is industrial production. Our total foreign debt exceeds $300 billion; our average per capita income is 14 times lower than that in developed countries.
25.	In our Organization we are all represented—the rich and developed countries as well as the poor and under-developed ones. We are all aware of the disastrous economic situation that is afflicting two thirds of mankind. We all say that the situation has become untenable, and we are all speaking of a new international economic order. And we enter into dialogues: North and South, UNCTAD, the European Economic Community and the group of African, Caribbean and Pacific States, and so on. But since we refuse to come to grips with the fundamental cause, since we are unwilling to grasp the root of our difficulty, the increasing number of dialogues in which we engage are but dialogues of the deaf. It is sufficient to mention the fifth session of UNCTAD, held recently in Manila, and the recent negotiations between the European Economic Community and the group of African, Caribbean and Pacific States for the purpose of renewing the Lome accords of 1975.
26.	We must be frank and honest. The fundamental cause of the evil is imperialism, which is the most advanced stage of capitalism, and the economic structures that flow therefrom. Imperialism has converted our countries into simple producers of raw materials, which are bought from us at prices fixed by the buyer. Imperialism has converted us into consumers of finished products, which are sold to us at increasingly higher rates—rates set by the seller. Imperialism imposes upon us models of development that are reproductions of those of the rich countries, for the most part the Western countries. Imperialism tries to divide us into those of us that produce oil and others, and accuses the former of being responsible for the crisis that is shaking the world economy. Imperialism has converted our under-developed countries into pariahs of the international economic system.
27.	The new international economic order must necessarily entail the dismembering of international economic structures that have been imposed by imperialism. Those among the under-developed countries that believe that by entering into a dialogue with representatives of imperialism we shall succeed in improving the situation are lulling themselves with illusions, and they will soon drown in their own contradictions. Padding up the system or giving it a face-lift will only bring about disappointments.
28.	The under-developed countries must refuse to be simple producers of raw materials; they must refuse to be always the receivers of assistance; they must lose their inferiority complex vis-a-vis the rich countries, and they must invent their own models for development.
29.	In addition, the rich countries should cease behaving as conquerors of the world. They must admit that they have exploited the under-developed countries and that in large measure their wealth is the result of the plundering of raw materials from the third world. The rich countries must recognize that they must discharge an enormous debt towards the under-developed countries. In a word, they should cease behaving like imperialists.
30.	Then the rich countries and the poor countries could meet with each other as equal partners, as partners in development. Then, and only then, could a fruitful dialogue be begun.
31.	But I must confess that my delegation is pessimistic. It will not be tomorrow that the depth of hope will appear at the end of the tunnel. We are pessimistic because we observe that the most powerful among us are unwilling to question the foundations of capitalism and imperialism. And yet if they thought about it they would see that that would be in their own interest too.
32.	In conclusion I should like to refer to the recent non-aligned Conference in Havana, at which more than 90 Members of the United Nations were represented— approximately two thirds of the delegations present here. The Seychelles delegation hopes that the Declarations adopted by the Heads of State or Government will be the subject of a serious and thorough study on the part of all United Nations bodies. If it is not, that will be a serious error, because these documents set forth the legitimate aspirations of two thirds of mankind. 